In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Dutchess County (Bernhard, J.), entered March 4, 1998, which denied his motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendant made a prima facie showing of his entitlement to summary judgment as a matter of law on the ground that the plaintiff did not sustain a serious injury as defined by Insurance Law § 5102 (d). It was therefore incumbent on the plaintiff to come forward with sufficient evidence in admissible form to demonstrate the existence of a question of fact on that issue (see, Gaddy v Eyler, 79 NY2d 955). Upon our review of the record, we conclude that the plaintiff failed to do so (see, Merisca v Alford, 243 AD2d 613; Lincoln v Johnson, 225 AD2d 593; Beckett v Conte, 176 AD2d 774; Covington v Cinnirella, 146 AD2d 565). Accordingly, the defendant was entitled to summary judgment (see, Licari v Elliott, 57 NY2d 230). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.